DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I, Claims 2, 3, 14 and 18-21, filed on 1/24/22, is acknowledged.
The Restriction mailed on 12/24/21 has been carefully reviewed and is held to be proper. The Restriction filed on 12/24/21 is hereby made Final.
	An Office Action on the merits of Claims 1-3, 14 and 21now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method of producing patterned microwire bundles”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 5,814,122).
Regarding claim 1, Huang teaches a method of making a superconducting wire (Fig. 1D, 10; Col. 4, lines 24-25), comprising: 
coating a microwire (10) comprising a first cladding layer (14) with a second cladding layer (59) to form a multiclad microwire; 
wrapping the multiclad microwire repeatedly around such a spool (Fig. 2, 48) [to avoid wire storage of km length] (Col. 10, lines 22-26); 
cutting the multiclad microwire (Col. 10, lines 26-28) on the spool to form a stack of cut multiclad microwires; and securing the stack of cut multiclad microwires together to form the bundle of microelectrodes [to be cut and formed/saved at different predetermined lengths] (Col. 10, lines 22-26). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang.
Regarding claims 20 and 21, Huang teaches a method of making a superconducting wire including the inner cladding (Fig. 1D, 14) and the outer cladding (59) for the superconducting wire (10), which reads on applicant’s claimed invention; except for defining that the removal of a portion of the second cladding layer exposes the first cladding layer as a primary contact surface and the removal of a portion of the first cladding layer exposes the second cladding layer as a primary contact surface.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to apply the removal of a portion of the second cladding layer to expose the first cladding layer as a primary contact surface and the removal of a portion of the first cladding layer to expose the second cladding layer as a primary contact surface because both claddings completely surround the superconducting wire and it is necessary to strip them off the wire thus exposing both of them in order to make electrical contact of the wire to form coils for motors (Col. 10, lines 16-18).

Allowable Subject Matter
Claims 2, 3, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.

examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 25, 2022